Citation Nr: 1242052	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-23 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from November 1968 to August 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran requested a Board hearing, to be held at VA headquarters in Washington, D.C., on his June 2010 VA Form 9, Appeal to Board of Veterans' Appeals.  In July 2011, he withdrew that request.  See 38 C.F.R. § 20.704(e).  Thus, the Board shall proceed with appellate review.  

In correspondence dated in April 2007 and November 2007, the Veteran raised claims of entitlement to service connection for residuals of a stroke as secondary to diabetes mellitus, and entitlement to service connection for a disease characterized by lack of endurance, fatigue, muscle weakness and other symptoms, to include as due to an undiagnosed illness.  These matters are referred to the RO for appropriate disposition.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran attributes his diabetes mellitus to exposure to herbicides in the Republic of Vietnam.  Specifically, he asserts that he was assigned to temporary duty (TDY) in Vietnam on several occasions between 1970 and 1972, while stationed at Andersen Air Force Base in Guam.  The Veteran has also pointed to service treatment records reflecting reports of urinary frequency, excessive thirst, and other complaints as manifestations of diabetes mellitus during service.  

With respect to the allegations of exposure to herbicides, the Veteran's separation document indicates that he received the Vietnam Service Medal and the Vietnam Cross of Gallantry with palm device.  This may indicate service in Vietnam and, concomitantly, presumptive exposure to herbicides.  Remand is thus required so that the Veteran's service personnel records and/or any TDY orders demonstrating his presence in the Republic of Vietnam may be obtained.   If exposure to herbicides cannot be established after thorough development, a VA examination must be provided in order to obtain a medical opinion with respect to the Veteran's allegations of symptoms of diabetes during service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

On his March 2007 claim form, the Veteran stated that he had been treated for diabetes mellitus by Dr. J. Cahill in Sumter, South Carolina; at Cedars Medical Clinic, P.A., in Sumter, South Carolina; and at a facility described as "Doctor Care" in Sumter, South Carolina.  Because these records may be of use in deciding the claim, they should be obtained.  38 C.F.R. § 3.159(c)(1).

The Veteran has indicated that he received care as an Army dependent at Dover Air Force Base and Incirlik Air Base in 1994 and 1995, and that he currently receives treatment at Shaw Air Force Base.  A request for the Veteran's records from Dover and Incirlik was submitted in July 2008.  The RO was notified in September 2008 that no records from Incirlik had been located; however, there is no indication that a search for the Veteran's records from Dover Air Force Base or Shaw Air Force Base was ever accomplished.  

VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2).   Upon remand, all of the Veteran's outstanding Army dependent treatment records should be obtained and associated with the claims file.

Post-service treatment records from the Columbia (South Carolina) VA Medical Center (VAMC) have been obtained.  The most recent records from this facility are dated December 2009.  Updated treatment records should be obtained on remand. Id.; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran's service personnel records be provided for inclusion in the claims folder.  If the Veteran's personnel records cannot be located, a negative response should be obtained, and the Veteran should be asked to complete and return NA Form 13075, Questionnaire About Military Service.  He should provide as much detail as he can about his active service.  He should include his full company designation, the dates of any duty in the Republic of Vietnam or its inland waterways, and any other information that may assist VA in locating relevant personnel records.  The completed form should be forwarded to the U.S. Army and Joint Services Records Research Center (JSRRC), the National Personnel Records Center (NPRC), the service department, and/or any other appropriate agency, in an effort to reconstruct the outstanding records.  Specific requests must be made to all appropriate agencies for copies of any orders ordering the Veteran to temporary duty in the Republic of Vietnam.  

2.  Obtain from the Veteran the names and addresses of all medical care providers and/or facilities that have provided him with treatment for diabetes mellitus since his discharge from service.  After securing any necessary release(s), obtain those records, including all available treatment records from Dr. Cahill, Cedars Medical Clinic, P.A., and "Doctor Care."  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

3.  Obtain all available treatment records dating since December 2009 from the Columbia, South Carolina, VAMC, as well as any other VA facility identified by the Veteran or in the record.  All identified Army dependent medical treatment reports, including all laboratory test results, from Dover Air Force Base, Shaw Air Force Base, and any other identified facility, must also be obtained.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  If exposure to herbicides cannot be established after the aforementioned development has been completed, schedule the Veteran for a VA diabetes mellitus examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

After reviewing the claims folder and examining the Veteran, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that diabetes mellitus is related to the Veteran's service.  The opinion must indicate whether the service treatment records, particularly those reflecting reports of urinary frequency and excessive thirst, show a pattern of symptomatology consistent with the onset of diabetes mellitus.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



